FILED
                             NOT FOR PUBLICATION                             MAR 24 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICARDO PEREZ-ORELLANO,                          No. 09-71560

               Petitioner,                       Agency No. A072-894-158

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Ricardo Perez-Orellano, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen. Our jurisdiction is



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We

deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Perez-Orellano’s motion

to reopen as untimely where Perez-Orellano filed it more than 11 years after his

deportation order became final, and Perez-Orellano has not met any of the

exceptions to the filing limitations. See 8 C.F.R. § 1003.2(c)(1)-(3).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002). If we had jurisdiction to review the

BIA’s decision, we would find no abuse of discretion.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    09-71560